Citation Nr: 0511440	
Decision Date: 04/22/05    Archive Date: 05/03/05	

DOCKET NO.  02-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to March 25, 2002, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

The appellant and his sister



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that granted service connection for PTSD 
effective March 25, 2002.  The veteran, who had active 
service from September 1968 to April 1972, expressed 
disagreement with the effective date assigned for the grant 
of service connection and the case was forwarded to the Board 
for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in March 1993 denied 
service connection for PTSD.

3.  On March 25, 2002, the RO received a request for the 
veteran to reopen his claim for service connection for PTSD, 
and a rating decision dated in July 2002 granted service 
connection effective March 25, 2002.



CONCLUSION OF LAW

The requirements for an effective date prior March 25, 2002, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  Collectively, the July 2002 rating decision, as well 
as the Statement of the Case and the Supplemental Statement 
of the Case issued in connection with the veteran's appeal 
have notified him of the evidence considered, the pertinent 
laws and regulations and the reasons his claim was denied.  
The Board does acknowledge that the veteran was not provided 
a VCAA content-complying notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in connection with his claim for an earlier 
effective date for the grant of service connection for PTSD, 
although the veteran was provided notice of the VCAA in 
connection with his original claim for service connection for 
PTSD.  However, such notice is not required in this case.

In this regard, the Board notes that the veteran raised the 
issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD in his Notice of 
Disagreement following the grant of service connection for 
PTSD.  In such situations, an opinion from the VA General 
Counsel indicates that further notice of the VCAA is 
unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In that 
opinion the General Counsel held that, "[i]f, in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue."  The Board is bound in its decision by the 
precedent opinion of the Chief Legal Officer of the VA.  
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In any event, the Board finds, as will be explained below, 
that any deficiency in the VCAA notice in this case 
represents harmless since the law, and not the evidence, is 
dispositive in this case.  In such situations, the VA General 
Counsel has held that the VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where the claim cannot be substantiated 
because there is no legal basis for the claim or because the 
undisputed facts render the claim ineligible for the claimed 
benefit.  VAOPGCPREC 5-2004 (June 23, 2004).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the relevant and probative evidence consists of evidence 
regarding claims the veteran filed for service connection for 
PTSD as well as evidence demonstrating an intent by the 
veteran to appeal the previously denied claim.  That evidence 
is associated with the claims folder.  The veteran has not 
indicated at hearings before the BVA and the RO that there is 
any additional evidence that needs to be obtained in order to 
fairly decide the veteran's claim.  As such, the Board finds 
that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
that the case is relevant for appellate review.

A review of the evidence of record discloses that the veteran 
served on active duty from September 1968 to April 1972.  In 
September 1992, more than two decades following the veteran's 
separation from service he filed a claim for service 
connection for PTSD.  In a rating decision dated in March 
1993 the RO reviewed the evidence of record, including the 
veteran's service medical records and reports of VA 
examination performed following separation from service and 
concluded that service connection for PTSD was not warranted 
on the basis that it was not found on the VA examinations.  
The veteran was notified of that decision and of his 
appellate rights by way of a letter dated in March 1993.  

While the veteran has testified at hearings before the RO and 
the BVA that he did in fact appeal the RO's March 1993 rating 
decision, he was unclear in his testimony as to exactly where 
he sent the paperwork or whether it was sent to the VA or a 
State VA office.  In any event, the record available for 
review contains no indication whatsoever that the veteran 
attempted to appeal the March 1993 rating decision which 
denied service connection for PTSD.  In this regard, the 
Board would observe that the RO also obtained records from 
the VA Medical Center where the veteran received treatment in 
order to determine whether those records contained any 
indication of an attempt to appeal the March 1993 rating 
decision, but found no such indication in those records.

The record further contains no indication of any claim for 
service connection filed by the veteran between the date of 
the March 1993 letter notifying him of the denial of service 
connection for PTSD and the date he reopened his claim for 
service connection in March 2002.  As previously indicated, 
the RO granted service connection in a July 2002 rating 
decision, effective March 25, 2002.

Under VA laws and regulations, a specific claim in the form 
prescribed by the VA must be filed in order for benefits to 
be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action, indicating an attempt 
to apply for one or more benefits under laws administered by 
the VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some other person 
acting as next friend of a claimant who was not sui juris may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

Generally, the effective date of an award based on an 
original claim, a claim reopened after a final adjudication, 
or a claim for increased compensation, dependency and 
indemnity compensation or pension shall be fixed in 
accordance with the facts found, which shall not be earlier 
than the date of receipt of an application.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.400.  Furthermore, the effective date 
based on the submission of new and material evidence received 
after a final disallowance is the date of receipt of a new 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii).

Based on this record, the Board finds that the RO was correct 
in assigning March 25, 2002, as the effective date for the 
grant of service connection for PTSD.  That claim represented 
the first claim for service connection for PTSD following the 
RO's March 1993 rating decision which denied service 
connection for a psychiatric disorder.  That decision became 
final when the veteran did not appeal that decision within 
one year of being notified of that decision.  While the Board 
acknowledges the testimony of the veteran and his sister to 
the effect that the veteran mailed a document to appeal that 
rating decision, the record contains absolutely no indication 
that the veteran filed a notice of disagreement with the RO 
as required by 38 U.S.C.A. § 7105(b)(1) and 38 C.F.R. § 
20.300.  

As such, the March 1993 rating decision represents a final 
decision, and it is settled law that the effective date for 
the grant of service connection following a final decision is 
the date of the reopened claim.  See Sears v. Principi, 16 
Vet. App. 244, 248 (2002) ("the Court thus holds that the 
effective date statute, 38 U.S.C.A. § 5110(a), is clear on 
its face with respect to granting an effective date for an 
award of VA periodic monthly benefits no earlier than the 
date the claim for reopening was filed.")  In the Sears case, 
the Court explained that the statutory framework did not 
allow for the Board to reach back to the date of the original 
claim as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim.  
The Court explained that the term new claim, as it appears in 
38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  

Consequently, the Board finds that the RO was correct in 
assigning March 25, 2002, as the effective date for the grant 
of service connection for PTSD.  Therefore, veteran's claim 
for an effective date prior to that date is not established.






ORDER

An effective date prior March 25, 2002, for the grant of 
service connection for PTSD is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


